Citation Nr: 1729736	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis and degenerative joint disease of the left knee in excess of 10 percent prior to March 16, 2009; in excess of 20 percent from March 16, 2009 to September 29, 2009; in excess of 10 percent from September 29, 2009 to August 29, 2014; in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee. 

3.  Entitlement to a compensable rating for limitation of extension of the left knee, as secondary to service-connected osteoarthritis and degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in September 2009, October 2010, and March 2015.

The Veteran testified before a Veterans Law Judge in March 2014; a transcript of that proceeding has been associated with the claims file.  In April 2017, the Veteran was notified that the Veterans Law Judge that held the March 2014 hearing is no longer at the Board.  He was informed that he had 30 days to respond to the letter, and if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  The Board notes that while several letters mailed to the Veteran have been returned as undeliverable, the April 2017 letter regarding his right to a new Board hearing has not.  Additionally, a copy of the April 2017 letter was sent to the Veteran's representative.  As such, there is no evidence that the Veteran did not receive a copy of the April 2017 hearing letter.  The Veteran did not respond to this letter and, as such, the Board will proceed.  

The Veteran also provided testimony before a Decision Review Officer (DRO) in February 2013; a transcript of that proceeding has also been associated with the claims file.
This matter was previously before the Board in March 2014 and May 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's May 2016 remand, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports do not specify whether the results are weight-bearing or non-weight-bearing. 

As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claim.

Accordingly, the claims for increased ratings for the Veteran's left knee disability are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges left knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to left knee flexion and extension:

What is the extent of any additional limitation of left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

